



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal
    Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2, 173, 210,
    211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281, 286.1,
    286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as it read
    at any time before the day on which this subparagraph comes into force, if the
    conduct alleged involves a violation of the complainants sexual integrity and
    that conduct would be an offence referred to in subparagraph (i) if it occurred
    on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25, s. 22(2),
    effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt with in
    the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the victim of the right
    to make an application for the order; and

(b)     on application made by the victim, the
    prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice may
    make an order directing that any information that could identify the victim
    shall not be published in any document or broadcast or transmitted in any way.

(2.2) In proceedings in respect of an offence other
    than an offence referred to in subsection (1), if the victim is under the age
    of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the victim of
    their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c.
    13, s. 18..

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. J.L., 2015 ONCA 839

DATE: 20151202

DOCKET: C59605

Feldman, Gillese and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

J.L.

Respondent

Peter Scrutton, for the appellant

Vincenzo Rondinelli, for the respondent

Heard and released orally: November 30, 2015

On appeal from the acquittal entered on October 14, 2014
    by Justice A. Donald K. MacKenzie of the Superior Court of Justice, sitting
    without a jury.

ENDORSEMENT

[1]

The Crown appeals from the decision of the trial judge dismissing the
    charges of sexual assault, sexual interference and sexual exploitation (ss.
    271, 151 and 153(a) of the
Criminal Code
, R.S.C. 1985, c. C-46) by the
    respondent on his daughter, who was four years old at the time of the alleged
    offences.  The basis of the appeal is that the trial judge erred in law by
    misapprehending the forensic evidence as well as mischaracterizing it as
    incapable of being confirmatory of the evidence of the complainant.

[2]

The report of the forensic science witness, Mr. Peck, indicated that a
    large deposit of the complainants saliva was found in the crotch of the
    appellants underwear. There was no issue taken by the defence at trial that
    the saliva belonged to the complainant. The forensic science report stated:

Conclusions:

The DNA profile from the amylase positive area on the
    front/crotch area of the underwear (1-1) from [the respondent], is a mixture of
    the DNA from at least 2 individuals, at least one of whom is female and one of
    whom is male:

·

A major female DNA profile (Profile #1) has been determined, at
    15 STR loci, and is suitable for comparison. [The complainant] cannot be
    excluded, at 15 STR loci, as the source of this DNA profile.

The probability that a randomly selected individual
    unrelated to [the complainant] would coincidentally share the observed DNA
    profile is estimated to be 1 in 400 quadrillion.

·

The minor amount of DNA detected is not suitable for
    comparison due to the low amount present and uncertainty with respect to the
    total number of contributors.

[Emphasis in original; footnotes omitted.]

[3]

The trial judge stated, however, at p. 26 of his transcribed reasons:

[T]he saliva constituent on the pyjama shirt and the
    underwear contained a mixture of DNA from one female and one male person. The
    male person was identified as the accused while the female person, being the complainant,
    could not be excluded. Finally, the minor amount of DNA detected was not
    suitable for comparison due to the low amount present and uncertainty with
    respect to the total number of contributions. In the result, there was no
    physical or forensic evidence that could buttress the Crowns theory that the
    accused admitted [committed] the alleged offences against his daughter. As
    previously noted, both counsel have agreed that this case will turn on the
    credibility of the fact witnesses.

[4]

This statement reflects a misunderstanding of the forensic evidence and,
    in particular, the fact that the complainants saliva was positively identified
    on the appellants underwear. It also reflects a misunderstanding of the ability
    of that evidence to confirm the evidence of the complainant that the respondent
    put his penis into her mouth.

[5]

The result of this error is that the appeal must be allowed, the acquittal
    set aside and a new trial ordered. A warrant of arrest will be issued if
    required.

K. Feldman J.A.

E.E.
    Gillese J.A.

David Watt J.A.


